IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE FIFTH CIRCUIT



                                             No. 02-60224
                                           Summary Calendar


VERONICA MCCALLUP,

                                                                                          Plaintiff-Appellant,

                                                  versus

MANTELL ARENDER; ORTHELL ARENDER;
ARENDER LOGGING CO.; GARY KING;
RAYMOND DELK; CARL BARRETT, III,

                                                                                       Defendants-Appellees.

                         -----------------------------------------------------------
                            Appeal from the United States District Court
                                for the Southern District of Mississippi
                                        USDC No. 3:02-CV-145
                         -----------------------------------------------------------
                                           November 27, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Veronica McCallup, Mississippi state prisoner number K1256, has appealed the district

court’s judgment dismissing her civil rights complaint as frivolous and malicious pursuant to 28

U.S.C. § 1915(e)(2)(B)(i). To establish a claim under 42 U.S.C. § 1983, a plaintiff must allege a

violation by a state actor of a right secured by the Constitution or laws of the United States. Johnson



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
v. Dallas Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir. 1994). McCallup has not shown that the

district court abused its discretion in dismissing her claims against Mantell Arender, Orthell Arender,

Arender Logging Company, Gary King, and Carl Barrett, III, as frivolous because McCallup had not

shown that those parties were state actors. Nor has she shown that the district court abused its

discretion in dismissing her claims against defendants, Raymond Delk, Smith County, and Hinds

County, as malicious because they were duplicative of claims raised in two of the other actions then

pending in the district court.

        Because McCallup’s appeal is without arguable merit, it is dismissed. See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. The dismissal of this appeal as frivolous

counts as a “strike” under 28 U.S.C. § 1915(g), as does the district court’s dismissal of McCallup’s

complaint as frivolous and malicious. See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.

1996). Because of McCallup’s many frivolous filings, the 28 U.S.C. § 1915(g) sanction has already

been imposed. We reiterate that McCallup may not while a prisoner bring a civil action or appeal a

judgment in a civil action or proceeding under 28 U.S.C. § 1915, unless she is under imminent danger

of serious physical injury.

        APPEAL DISMISSED; SANCTION IMPOSED.




                                                 -2-